Title: To Thomas Jefferson from Thomas Ritchie, 14 October 1824
From: Ritchie, Thomas
To: Jefferson, Thomas

Dr SirRichmond,
Oct. 14, 1824.May I once more encroach upon your kindness, by asking a transmission, as soon as convenient, of the University Report?—You sent it, last Year, to the Governor—from  whom I recived it, for the purpose of printing it for the Use of the Legislature. The same course may now be adopted.—The act of 1822–3 on the subject of laying the public Document’s upon the table of the House on the 1st day of the Session, has made me solicitous to hasten the printing.With true Respect, Yours,Thos Ritchie.